 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7   WAYNE A. PORRETTI,                                         Case No. 2:17-cv-01745-RFB-CWH
 8                          Plaintiff,
                                                                              ORDER
 9              v.
10   DZURENDA, et al.,
11                        Defendants.
12
13              Before this Court is Plaintiff’s Motion for Preliminary Injunction. ECF Nos. 32, 33.
14   Plaintiff is an inmate incarcerated in the Nevada Department of Corrections and currently housed
15   at Lovelock Correctional Center. Plaintiff alleges that he is being denied necessary anti-depressant
16   and anti-psychotic medication and, as a result, is suffering from depression, paranoia, delusions,
17   and hearing voices.       For the reasons stated below, the Court grants Plaintiff’s Motion for
18   Preliminary Injunction and orders that Defendants provide Plaintiff a medical evaluation to assess
19   Plaintiff’s current medical condition and needs.
20
21         I.        PROCEDURAL BACKGROUND
22              Plaintiff filed the initial complaint on June 23, 2017 and the operative complaint on
23   September 26, 2018. ECF Nos. 1, 16. On January 9, 2019, Plaintiff filed the instant Motion for
24   Preliminary Injunction. ECF Nos. 32, 33.
25              The Court held a hearing regarding the Motion for Preliminary Injunction on January 18,
26   2019. ECF No. 44. The Court continued the hearing to receive testimony from psychiatrist Carla
27   Carroll, M.D., an employee of the Nevada Department of Corrections.
28   ///
 1             The Court held a second hearing on January 29, 2018 and received testimony from Dr.
 2   Carroll. ECF No. 48. On January 30, 2019, the Court issued an order requesting additional
 3   medical records and referring Plaintiff to the pro bono program for appointment of counsel. ECF
 4   No. 50.
 5             On April 9, 2019, the Court held a status conference. ECF No. 103. The Court granted
 6   the Motion for Preliminary Injunctions for the reasons stated on the record and further explained
 7   in this order. The Court stated that it would grant relief in the form of a medical evaluation of
 8   Plaintiff, with Defendants to cover costs.      The Court expressed its willingness to appoint
 9   psychiatrist Norton Roitman, M.D., based on his treatment history with Plaintiff and his
10   established record as a medical expert with this Court. The Court acknowledged Defendants
11   objection to Dr. Roitman and permitted Defendants to submit a list of contracted experts and their
12   credentials by April 18, 2019 as potential alternative avenues for an objective evaluation.
13
14      II.       FACTUAL FINDINGS
15             The Court has reviewed Plaintiff’s medical records and received testimony from
16   psychiatrist Carla Carroll, M.D., an employee of the Nevada Department of Corrections. The
17   medical records submitted in the record are incorporated by reference here. The Court makes the
18   following factual findings based upon the entire record, including medical records and testimony.
19   The Court incorporates by reference its findings on the record at the hearing on April 9.
20             Prior to Plaintiff’s incarceration, Plaintiff was treated by Dr. Roitman. Dr. Roitman
21   prescribed Seroquel and Wellbutrin to manage Plaintiff’s mental health symptoms, and these
22   prescriptions were initially continued by prison doctors upon Plaintiff’s incarceration.      Dr.
23   Roitman found these medications to be medically necessary given Plaintiff’s mental health
24   diagnoses. Dr. Roitman found Plaintiff to be a credible reporter of his symptoms and the
25   effectiveness of the medications prescribed to Plaintiff. The Court credits these findings and
26   observations based upon the record and the Court’s own observations.
27             Defendants discontinued Plaintiff’s prescriptions for Seroquel and Wellbutrin on May 31,
28   2017 absent the recommendation of a psychiatric health care provider to do so. Defendants had
                                                     -2-
 1   no medical basis for discontinuing the medications.          These medications were allegedly
 2   discontinued due to their potential for abuse. However, the Court is unconvinced of this alleged
 3   motivation. Defendants had no information that Plaintiff had ever abused his medications or
 4   misused them as contraband. Plaintiff was not medically monitored when his medications were
 5   discontinued although he should have been to provide adequate medical care for his mental health
 6   ailments. Plaintiff was not seen by a mental health provider until September 13, 2017, at which
 7   time he was prescribed alternative medications. Plaintiff has not received any Seroquel or
 8   Wellbutrin since the discontinuation of these prescriptions in May 2017.
 9          On January 29, 2019, the Court obtained testimony from Dr. Carroll. Dr. Carroll testified
10   that, in her opinion, Seroquel and Wellbutrin are not medically necessary for Plaintiff. She
11   diagnosed Plaintiff with only personality disorder, Tourette’s syndrome, and malingering and
12   opined that Plaintiff has no other diagnoses.
13          The Court now finds that Dr. Carroll’s limited diagnoses of Plaintiff and her medical
14   opinion that Seroquel and Wellbutrin are not medically necessary for Plaintiff are not credible as
15   compared to the diagnoses and prescriptions in Plaintiff’s medical record. The Court finds that
16   Dr. Carroll did not have or take the necessary time to complete an adequate and complete
17   examination of Plaintiff and that her records review appears to have been tailored to supporting
18   the Defendants’ existing position that Plaintiff does not need the medications he had been
19   previously prescribed. The Court notes that Dr. Carroll is an employee of NDOC.
20          Plaintiff’s medical record includes credible and documented diagnoses of depression,
21   attention deficit disorder, obsessive compulsive disorder, schizoaffective disorder or paranoid
22   schizophrenia, personality disorder, and Tourette’s syndrome issued by in-person treating
23   physicians. Plaintiff was prescribed Seroquel and Wellbutrin by Dr. Roitman, who treated Plaintiff
24   in person for years. Dr. Carroll’s summary dismissal of all of Plaintiff’s diagnoses except
25   personality disorder and Tourette’s syndrome is not substantiated by Plaintiff’s comprehensive
26   medical history involving in-person treatment.
27          Dr. Carroll’s testimony that Plaintiff exhibits addictive, drug-seeking behavior is also not
28   substantiated by the record. The record reflects some self-reported drug and alcohol use in the
                                                      -3-
 1   distant past, but the Court finds no formal diagnosis reflecting that Plaintiff has or had an addiction,
 2   no objective medical documentation of drug or alcohol abuse, and no self-reported drug or alcohol
 3   use in the past several years. The prison medical records that document Plaintiff’s “drug-seeking”
 4   behavior are limited to the context of Plaintiff seeking his prescribed doses of Wellbutrin and
 5   Seroquel when deprived of these medications while incarcerated.
 6             The Court notes that Dr. Carroll has met with Plaintiff on only one occasion and only over
 7   videoconference for a limited period of time. Dr. Carroll has never interacted with Plaintiff in
 8   person. And though Dr. Carroll has been Plaintiff’s treating physician for several months, the
 9   Court finds that as of April 19, 2019, Dr. Carroll has not met with Plaintiff in person or via video
10   conference since the single visit in November 2018, though Plaintiff has sought to meet with her.
11             The Court also does not find persuasive Dr. Carroll’s statements that Plaintiff had not
12   demonstrated observable symptoms of mental illness or the diagnoses of his previous physicians.
13   These statements are unpersuasive when considering the medical records and from the Court’s
14   own observations of Plaintiff over videoconference and telephone on the three occasions that the
15   Court has held hearings thus far. The Court has observed that Plaintiff is consistently agitated,
16   pacing, stuttering, involuntarily twitching and frantic. The Court’s observations are consistent
17   with the nature and severity of the diagnoses in Plaintiff’s medical record and with Plaintiff’s
18   allegations that he is not receiving medications that manage his symptoms.
19             The Court finds that Plaintiff is credible, based upon the findings of prior credible
20   professionals, in his description of his symptoms, including his experiences of paranoia, delusions,
21   and hearing voices. The Court also finds that Plaintiff’s efforts to secure Wellbutrin and Seroquel
22   are based on Plaintiff’s bona fide belief that he will be helped by these medications. The Court
23   further finds that Plaintiff’s medical records support this Court’s finding that he is a credible
24   reporter of his symptoms and the effectiveness of his medications.
25
26      III.      LEGAL STANDARD
27             A preliminary injunction is “an extraordinary remedy that may only be awarded upon a
28   clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council,
                                                      -4-
 1   Inc., 555 U.S. 7, 22 (2008). To obtain a preliminary injunction, a plaintiff must establish four
 2   elements: “(1) a likelihood of success on the merits, (2) that the plaintiff will likely suffer
 3   irreparable harm in the absence of preliminary relief, (3) that the balance of equities tips in its
 4   favor, and (4) that the public interest favors an injunction.” Wells Fargo & Co. v. ABD Ins. & Fin.
 5   Servs., Inc., 758 F.3d 1069, 1071 (9th Cir. 2014), as amended (Mar. 11, 2014) (citing Winter, 555
 6   U.S. 7, 20 (2008)). A preliminary injunction may also issue under the “serious questions” test.
 7   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) (affirming the
 8   continued viability of this doctrine post-Winter). According to this test, a plaintiff can obtain a
 9   preliminary injunction by demonstrating “that serious questions going to the merits were raised
10   and the balance of hardships tips sharply in the plaintiff’s favor,” in addition to the other Winter
11   elements. Id. at 1134-35 (citation omitted).
12
13      IV.      DISCUSSION
14               a. Motion for Preliminary Injunction
15            The Court finds that Plaintiff satisfies the factors justifying preliminary injunctive relief.
16   In its analysis below, the Court also addresses Defendants’ Motion for Reconsideration of This
17   Court’s Order (ECF No. 62), in which Defendants argue that Plaintiff’s Motion for Preliminary
18   Injunction should be denied. For the reasons below, the Court denies Defendants’ motion.
19                        i. Likelihood of Success on the Merits
20            To establish an Eighth Amendment claim against prison officials for medical treatment, an
21   incarcerated plaintiff must show deliberate indifference to his serious medical needs. Peralta v.
22   Dillard, 744 F.3d 1076, 1081 (9th Cir. 2014) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)).
23   The Ninth Circuit has established a two-part test for deliberate indifference: first, the plaintiff must
24   establish a serious medical need, meaning that failure to treat the condition could result in
25   “significant injury or the unnecessary and wanton infliction of pain.” Id. (quoting Jett v. Penner,
26   439 F.3d 1091, 1096 (9th Cir. 2006) (internal quotation omitted)). Second, the plaintiff must
27   demonstrate the defendant’s deliberate indifference to the need, meaning that the prison official
28   “knows of and disregards an excessive risk to inmate health.” Id. (quoting Farmer v. Brennan, 511
                                                      -5-
 1   U.S. 825, 837 (1994)). The defendant’s indifference to or interference with the plaintiff's medical
 2   care must be intentional; negligence will not suffice to state a deliberate indifference claim. Jett,
 3   439 F.3d at 1096. Further, the plaintiff must show that harm resulted from the defendant's
 4   indifference, although the harm need not necessarily be substantial. Id.
 5          The Court finds that Plaintiff demonstrates a likelihood of success on the merits under this
 6   standard. Plaintiff has an ongoing and severe mental illness. He experiences severe symptoms
 7   including paranoia and delusions. Defendants do not contest that Plaintiff is mentally ill, nor that
 8   they have been aware of his ongoing illness.
 9          The Court finds that Plaintiff has established a likelihood of success on the merits that
10   Defendants have been deliberately indifferent in their response to Plaintiff’s ongoing mental health
11   symptoms. Defendants discontinued Plaintiff’s Seroquel and Wellbutrin on May 31, 2017 absent
12   the recommendation of a psychiatric health care provider to do so and absent any evidence
13   whatsoever that Plaintiff himself was abusing, selling, or otherwise misusing these medications.
14   Though Defendants offered alternative medications, Defendants ignored Plaintiff’s credible and
15   documented explanations of his prior negative responses to such alternatives. Defendants have
16   not provided adequate evaluation or monitoring of Plaintiff and his conditions. Dr. Carroll
17   conducted exactly one medical teleconference visit with Plaintiff and has provided no medical
18   visitation or treatment since November 2018. She has not seen Plaintiff again despite Plaintiff’s
19   ongoing communication of his persistent symptoms and his request for additional visitation.
20          Defendants argue that Plaintiff cannot succeed as a matter of law because Defendants have
21   provided alternative medications and because Dr. Carroll’s recommendation does not support the
22   ongoing provision of Seroquel and Wellbutrin. Deliberate indifference cannot be shown where a
23   defendant’s actions are based on “a medical judgment that either of two alternative courses of
24   treatment would be medically acceptable under the circumstances.” Jackson v. McIntosh, 90 F.3d
25   330, 332 (9th Cir. 1996). However, the Court has found that Dr. Carroll had not provided to date
26   a credible medical judgment. The Court finds that Defendants did not rely upon a medical
27   judgment when they decided to cease Plaintiff’s medications. Moreover, Defendants failed and
28   continue to fail to appropriately monitor, treat and evaluate Plaintiff’s symptoms to determine
                                                     -6-
 1   whether a medical judgment could support the efficacy of their alternative course of treatment or
 2   other courses of treatment.
 3                      ii. Irreparable Harm
 4           Plaintiff demonstrates a substantial likelihood of irreparable harm. Plaintiff’s psychotic
 5   symptoms are persistent and severe. The medical record reveals a history of suicide attempts. So
 6   long as Plaintiff’s symptoms remain unmanaged, Plaintiff’s health and physical safety are at risk.
 7           Defendant argues that Plaintiff voluntarily agreed to delay the matter by requesting
 8   appointment of counsel, suggesting that his harm is not irreparable. Defendant mischaracterizes
 9   the length of the delay to which Plaintiff consented and the nature of Plaintiff’s voluntary
10   agreement. Specifically, when the Court asked Plaintiff whether he “would be able to be okay”
11   for a period of “up to fourteen days” until the Court could schedule a hearing to receive expert
12   testimony, Plaintiff responded: “I . . . I’ve survived so far.” The Court does not construe Plaintiff’s
13   request for appointment of counsel as Plaintiff’s consent to delay the case further; indeed, Plaintiff
14   has filed approximately twenty motions pro se since making the request, as well as several notices
15   and a response to Defendants’ motion for reconsideration. Plaintiff filed his complaint less than
16   one month after his Wellbutrin and Seroquel were discontinued, and he has more than diligently
17   prosecuted this action.
18                     iii. Balance of Equities
19           The Court finds that the balance of equities tips in Plaintiff’s favor. Plaintiff experiences
20   ongoing mental health symptoms and a denial of medical care. This hardship far outweighs any
21   logistical or financial burden on Defendants to provide for a medical evaluation – medical
22   treatment which Defendants are constitutionally obligated to provide. The Court describes the
23   exact nature of the awarded relief in greater detail below. Though the Court finds that Defendants’
24   arguments regarding Plaintiff’s potential abuse, sale, or trade of these prescription drugs to be
25   unsubstantiated, the Court notes that it is not ordering the provision of Plaintiff’s prescribed drugs
26   at this time.
27   ///
28   ///
                                                      -7-
 1                      iv. Public Interest
 2           The public interest also favors Plaintiff. The public has an interest in the constitutionally
 3   adequate medical treatment of federal prisoners.
 4               b. Nature of Relief Granted
 5           The Court finds that Plaintiff has been denied adequate medical treatment and that the
 6   appropriate preliminary injunctive relief is to order a medical evaluation(s). The results of this
 7   evaluation will be provided to the Court and will address (1) whether Plaintiff’s prior prescriptions
 8   for Seroquel and Wellbutrin are medically necessary in light of his medical history, diagnoses, and
 9   present-day symptoms and (2) the existence of and efficacy of alternative treatments.
10           The Court will hold a separate hearing to determine which provider(s) will conduct the
11   medical examination(s) of Plaintiff. Defendants and Plaintiff will have until April 19, 2019 to
12   submit the names of potential physicians who are not employees of NDOC.
13           Defendants contest their obligation to cover the cost of the medical evaluation ordered by
14   the Court. The Court finds it appropriate and legal to order Defendants to cover the cost of this
15   evaluation, since Defendants are plainly responsible for the provision of health care to Plaintiff for
16   the duration of Plaintiff’s incarceration. See Estelle v. Gamble, 429 U.S. 97, 103 (1976) (“These
17   elementary [Eighth Amendment] principles establish the government’s obligation to provide
18   medical care for those whom it is punishing by incarceration. An inmate must rely on prison
19   authorities to treat his medical needs; if the authorities fail to do so, those needs will not be met.”).
20   And because the Court has found that Defendants have been deliberately indifferent to Plaintiff’s
21   medical needs and have failed provide adequate or sufficient medical treatment to Plaintiff, it is
22   appropriate for Defendants to bear the cost of Plaintiff’s medical examination for his ongoing and
23   unmanaged symptoms. Moreover, the ordered examination is not apart from Plaintiff’s required
24   treatment by Defendants, but is a part of and consistent with Defendant’s constitutional obligation
25   to provide adequate medical treatment to Plaintiff.
26   ///
27   ///
28   ///
                                                       -8-
 1         V.      CONCLUSION
 2              IT IS THEREFORE ORDERED that Plaintiff’s Motion for Preliminary Injunction (ECF
 3   No. 32) is GRANTED. The Defendants will be required to pay for an independent examination(s)
 4   of Plaintiff to determine his medical needs.
 5              IT IS FURTHER ORDERED that the parties shall have until April 19, 2019 to submit
 6   names of psychiatrists to conduct the exam. These psychiatrists shall not be employees of NDOC.
 7              IT IS FURTHER ORDERED that Defendants’ Motion for Reconsideration (ECF No.
 8   62) is DENIED.
 9              IT IS FURTHER ORDERED that Plaintiff’s Letter for Request on Ruling of Motion to
10   Appoint Counsel (ECF No. 49) is DENIED as moot; the Court has referred Plaintiff to the Court’s
11   pro bono program (ECF No. 50).
12              IT IS FURTHER ORDERED that Plaintiff’s Request for Clarification (ECF No. 54) is
13   GRANTED. The Court now clarifies, in light of its resolution of the Motion for Preliminary
14   Injunction and the ongoing issues in this case, that Plaintiff is referred to the Court’s pro bono
15   program for the duration of the case.
16              IT IS FURTHER ORDERED that Plaintiff’s Motion for Production (ECF No. 57) is
17   GRANTED. The Court incorporates by reference its order dated April 9, 2019 (ECF No. 103), in
18   which the Court directed Defendants’ counsel to arrange for Plaintiff to receive the Lakes Crossing
19   records by April 12, 2019.
20              IT IS FURTHER ORDERED that Plaintiff’s Motion for Order to Show Cause re
21   Appointment Expert Witness (ECF No. 61), Motion to Consider Moving Up Preliminary
22   Injunction Hearing (ECF No. 76), Motion to Disregard Defendant Response to ECF Doc 61 (ECF
23   No. 79), and Motion to Exhibit Preliminary Injunction (ECF No. 84) are DENIED in light of the
24   Court’s issuance of a preliminary injunction and its discussion as to the scope of the relief
25   appropriate at this time. The motions are denied without prejudice to the extent Plaintiff may
26   submit requests for additional relief after the relief described in the instant order has been issued
27   and the Court can evaluate the results.
28   ///
                                                     -9-
 1         IT IS FURTHER ORDERED that Plaintiff’s Request for 60 Day Continuance to
 2   Respond to Defendants’ Motion (ECF No. 64) is DENIED as moot.
 3         DATED: April 12, 2019.
 4                                                     ____________________________
                                                       RICHARD F. BOULWARE, II
 5
                                                       United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              - 10 -
